EXHIBIT 31.3 CERTIFICATION PURSUANT TO RULE 13a-14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 I, Wayne N. Pham, certify that: 1. I have reviewed this amendment No. 1 to the annual report on Form 10-K of Mission West Properties, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3. [Intentionally omitted] 4. [Intentionally omitted] 5. [Intentionally omitted] Date: April 26, 2012 By: /s/ Wayne N. Pham Wayne N. Pham Vice President of Finance
